Exhibit 10.104

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
on the 31st day of January 2007, by and between Wynn Resorts, Limited
(“Employer”) and Stephen A. Wynn (“Employee”). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).

RECITALS

A. Employer and Employee have entered into that certain Employment Agreement,
dated as of October 4, 2002, as amended by that certain First Amendment to
Employment Agreement dated August 6, 2004 (collectively, the “Agreement”); and

B. Employer and Employee desire to amend the Agreement to increase Employee’s
Base Salary as provided herein.

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

1. Base Salary. Subsection 8(a) of the Agreement is hereby amended provide that,
effective February 1, 2007, Employee’s Base Salary shall not be less than
$3,250,000 per annum.

2. Other Provisions of Agreement. Other than as provided herein, the terms and
conditions of the Agreement are ratified and confirmed.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

WYNN RESORTS, LIMITED

   EMPLOYEE

/s/  MARC D. SCHORR

  

/s/  STEPHEN A. WYNN

Marc D. Schorr

Chief Operating Officer

  

Stephen A. Wynn